Citation Nr: 1445093	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  10-06 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses incurred at St. Anthony's Hospital form October 30, 2008 to November 11, 2008.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active duty from May 1966 to August 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Medical Center at Bay Pines, Florida.  The Veteran testified at a Board hearing in June 2011.  A transcript of that hearing has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the issue for further development in February 2012.  A review of the record indicates that the Board's directives were not substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Specifically, the Board required that the Veteran and his representative be provided a VCAA notice letter informing him of the information necessary to substantiate a medical reimbursement claim under 38 U.S.C.A. §§ 1725 and 1728, as well as information that he should provide and information that VA will attempt to obtain on his behalf.  The record does not indicate that any such notice was sent.  

Additionally, the Board instructed that records generated by the VA facilities that may have an impact on the adjudication be obtained and associated with the claims file.  These records would include any notes of contact between St. Anthony's and the VA medical center case managers.  Specifically, the Veteran's private treatment records show that VA case managers Mike and Selena were made aware of the Veteran's status and pending transfer.  The record contains no evidence that these records were obtained or even attempted to be obtained.  

Additionally, the AOJ obtained the requested addendum opinion, but did not issue a supplemental statement of the case.  The remand directives clearly request a supplemental statement of the case after the additional development, so that the Veteran may be apprised of the activity in his claim.  

Although the Board regrets any further delay in the final determination of this claim, as the Board's directives were not substantially complied with, a remand is necessary to obtain the additional records, send the Veteran the appropriate notice, and issue a supplemental statement of the case.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a VCAA notice letter informing him of the following:

a.)  The information or evidence that is necessary to substantiate his medical reimbursement claim under 38 U.S.C.A. §§ 1725 and 1728.

b.)  The information or evidence that he should provide, including the appropriate releases.

c.)  The information and evidence that VA will attempt to obtain on his behalf. 

2.  Obtain the following VA medical records and associate them with the claims file:

a.)  Any outstanding VA treatment records from any VA medical center. 

b.)  Any reports of contact from St. Anthony's hospital to any VA medical center from October 29, 2008 to November 11, 2008, including any contact to case workers, social workers, medical personnel, or other employees of the VA medical center staff.

c.)  Any records from case workers regarding the eventual transfer dated November 10, 2008 of the Veteran from St. Anthony's to the VA medical center. 

If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtains, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.

3.  After completing the above and any other development deemed necessary, the AOJ should readjudicate the claim.  If the benefit sought on appeal is not granted the appellant and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



